DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/6/2022 has been entered.

Claim Objections
Claims 1-3, 7-9 and 16 are objected to because of the following informalities:  Each of independent claims 1, 7 and 15 introduce “a tubular outer catheter body”; however, when referring to this element, claims 1-3, 7-9 and 16 repeatedly recite “the tubular outer catheter body”.  Appropriate correction is required.
Claims 2, 3 and 9 are objected to because of the following informalities:  Claims 1 and 7 each introduce “an axial direction”; however, each of claims 2, 3 and 9 also recite “an axial direction” but it is clear that the “axial direction” of claims 1, 2 and 3 and of claims 7 and 9 are all meant to be the same direction. Therefore, claims 2, 3 and 9 should be amended to recite “[[an]] the axial direction”.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  Lines 35-37 recite “the space between the inner surface of the tubular outer catheter body and the outer surface of the shaft” while lines 45-47 recite “a space exists between an inner surface of the tubular outer catheter body and an outer surface of the shaft”. Since the “space”, the “inner surface” and the “outer surface” are first introduced in lines 35-37, either (a) lines 35-37 should be amended to recite “[[the]] a space between [[the]] an inner surface of the tubular outer catheter body and [[the]] an outer surface of the shaft and lines 45-47 should be amended to recite “[[a]] the space exists between [[an]] the inner surface of the tubular outer catheter body and [[an]] the outer surface of the shaft” or (b) lines 33-37 should be relocated to after lines 38-47.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  The phrase “the distal-most end of the tubular portion” on lines 15-16 lacks proper antecedent basis and line 18 recites “a distal-most end of the tubular body”; however, it is clear that the “tubular portion” is intended to refer to the “tubular body” introduced earlier in the claim. Additionally, since the recitation of a “distal-most end” is first introduced in line 16, the terms “a” and “the” in lines 16 and 18 should be switched. Therefore, it is suggested to amend lines 15-16 to recite “[[the]] a distal-most end of the tubular body” and to amend line 18 to recite “[[a]] the distal-most end of the tubular body”. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Wang et al. (PG PUB 2014/0249508).
Re claim 15, Wang discloses an inner catheter 500 (Fig 7; it is noted that all reference characters cited below refer to Fig 7 unless otherwise noted) in combination with a guide wire 602, the inner catheter and the guide wire being configured to be inserted into a tubular outer catheter body of an outer catheter (it is noted that the italicized text constitutes functional language and, therefore, “a tubular outer body of an outer catheter” is not a part of the claimed invention; this limitation is met in view of Fig 13 that shows an outer catheter 1310), the inner catheter comprising: an inner catheter hub (the portion of element 502 including lumen 516, as seen in Fig 7 and labeled in Fig 8 and  annotated Fig D below; it is noted that Para 43 discloses that “the lumen 516 may extend along only a portion of the length of the proximal shaft 502”) that includes an inner catheter hub lumen 516 (seen in Fig 7 but not labeled; labeled in Fig 8) opening to outside in a distal portion (to the right in Fig 7) and a proximal portion (not shown in Fig 7, but to the left in Fig 7) of the inner catheter hub, the inner catheter hub possessing a distal-most end (labeled in annotated Fig D below; one of ordinary skill in the art would recognize this as the distal-most end of the inner catheter hub as this is where the lumen 516 ends (due to element 502 no longer being fully circular distally past this point); a shaft (the portion of element 502 that does not include lumen 516, as seen in Fig 7 and labeled in annotated Fig D below) connected to the inner catheter hub (as seen in Fig 7) and extending from the inner catheter hub to a distal-most end (labeled in annotated Fig D below) of the shaft, the shaft possessing an outer surface (inherent and seen in Fig 7); and a tubular body 506 disposed at the distal-most end of so that when the inner catheter and the guide wire are positioned in the tubular outer catheter body of the outer catheter the guide wire is located in a space between an inner surface of the tubular outer catheter body and the outer surface of the shaft (again, it is noted that the “tubular outer catheter body of the outer catheter” is not a part of the claimed invention, this limitation is met in view of Fig 13).

    PNG
    media_image1.png
    672
    824
    media_image1.png
    Greyscale

Re claim 16, Wang discloses that the inner catheter hub is connectable to an outer catheter hub disposed at a proximal-most end of the outer catheter body (as set forth in the rejection of claim 15 above, neither the “outer catheter hub” or the “outer 

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kawai (PG PUB 2009/0264865) in view of Stivland (US Pat 8,465,456) and Osborne et al. (PG PUB 2005/0004523).
Re claim 1, Kawai discloses a catheter assembly (as seen in Fig 2B, fully assembled (minus the guidewire G) seen in Fig 6) comprising: an outer catheter 31 (Fig 1B) that includes a tubular outer catheter body 50+48+40+34 (Fig 5A) and an outer catheter hub 52 (Fig 1B), the tubular outer catheter body possessing a distal-most end (to the left in Fig 1B) and a proximal-most end (to the right in Fig 1B), the outer catheter hub possessing a proximal end (to the right in Fig 1B), and the outer catheter hub being disposed at a proximal end portion of the outer catheter body (as seen in Fig 1B); an inner catheter 1 (Fig 1A) that includes an inner catheter body 2+4 (Fig 1A), the inner catheter body possessing a distal-most end (to the left in Fig 1A) and a proximal end 
Kawai does not disclose that the inner catheter comprises an inner catheter hub being disposed at the proximal end portion of the inner catheter body, possessing an inner catheter hub lumen, and possessing a distal-most end; accordingly, Kawai also does not disclose (1) the outer catheter hub and the inner catheter hub including mating parts configured to mate with one another to lock the outer catheter hub and the inner catheter hub relative to one another to prevent relative axial movement of the inner catheter and the outer catheter, (2) that the shaft extends from the inner catheter hub, (3) the proximal-most end of the tubular body being spaced apart from the distal-most end of the inner catheter hub, and (4) that the guidewire extends toward the inner catheter hub.

Kawai as modified by Stivland above does not disclose that the outer catheter hub and the inner catheter hub including mating parts configured to mate with one another to lock the outer catheter hub and the inner catheter hub relative to one another to prevent relative axial movement of the inner catheter and the outer catheter and, thus, does not disclose that the claimed arrangement of the ends of tubular body 
Osborne, however, teaches a catheter assembly 10 (Fig 1) comprising an outer catheter 12 (Fig 1) with an outer catheter hub 40 (Fig 1) and an inner catheter 20 (Fig 1) with an inner catheter hub 22+28 (Fig 1) wherein the hubs include mating parts (Para 30,31 – threads are inherent in “luer lock”) configured to mate with one another to lock the outer catheter hub and the inner catheter hub relative to one another to prevent relative axial movement of the inner catheter and the outer catheter (Para 31) for the purpose of ensuring that the inner catheter is positioned to provide a smooth diametrical transition from the outer catheter to the guidewire to avoid free edges of the outer catheter (Para 33). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kawai/Stivland to include the hubs with mating parts, as taught by Osborne, for the purpose of ensuring that the inner catheter is positioned to provide a smooth diametrical transition from the outer catheter to the guidewire to avoid free edges of the outer catheter (Para 33). One of ordinary skill in the art would recognize that the claimed arrangement of the ends of the tubular body relative to the ends of the outer catheter body is met when the mating parts are mated/locked with one another since Kawai discloses the claimed arrangement is desired when the assembly is being placed within the body of the patient and Osborne teaches that this is also when the mating parts are mated/locked.

    PNG
    media_image2.png
    451
    661
    media_image2.png
    Greyscale


Re claim 7, Kawai discloses a catheter assembly (as seen in Fig 2B, fully assembled (minus the guidewire G) seen in Fig 6) comprising: an outer catheter 31 (Fig 1B) that includes a tubular outer catheter body 50+48+40+34 (Fig 5A) and an outer catheter hub 52 (Fig 1B), the tubular outer catheter body possessing a distal-most end (to the left in Fig 1B) and a proximal-most end (to the right in Fig 1B), the outer catheter hub possessing a proximal end (to the right in Fig 1B), and the outer catheter hub being disposed at a proximal end portion of the outer catheter body (as seen in Fig 1B); an inner catheter 1 (Fig 1A) that includes an inner catheter body 2+4 (Fig 1A), the inner catheter body possessing a distal-most end (to the left in Fig 1A) and a proximal end portion (to the right in Fig 1A), the inner catheter body being positioned in the outer 
Kawai does not disclose that the inner catheter comprises an inner catheter hub being disposed at the proximal end portion of the inner catheter body, possessing an 
Stivland teaches a substantially similar catheter assembly (as seen in Fig 7 where an inner catheter is loaded within an outer catheter (Col 4, Lines 5-6) line in Kawai) comprising an outer catheter 34 (Fig 7) and an inner catheter 50 (Fig 6,7) comprising a tubular body 54 (Fig 6), a shaft 56 (Fig 6) and an inner catheter hub 62+58 (Fig 6) disposed at a proximal end portion of the inner catheter (as seen in Fig 6), the inner catheter hub possessing an inner catheter hub lumen (inherent in “luer lock” of Col 4, Lines 39-41 and ability to provide aspiration of Col 4, Lines 14-17) and a distal-most end (to the right in Fig 6) wherein the tubular body is connected to the inner catheter solely by way of the shaft (as seen in Fig 6) and the shaft extends from the inner catheter hub to a distal-most end of the shaft (as seen in Fig 6). Stivland teaches that providing an inner catheter hub allows for the inner catheter to be used for aspiration while the inner catheter remains in the outer catheter (Col 4, Lines 14-17). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kawai to include an inner catheter hub, as taught by Stivland, for the purpose of applying aspiration through the inner catheter (Col 4, Lines 14-17). One of 
Kawai as modified by Stivland above does not disclose that the outer catheter hub and the inner catheter hub including mating parts configured to mate with one another to lock the outer catheter hub and the inner catheter hub relative to one another to prevent relative axial movement of the inner catheter and the outer catheter and, thus, does not disclose that the claimed arrangement of the tubular body relative to the outer catheter body are met when the mating parts are mated/locked with one another.
Osborne, however, teaches a catheter assembly 10 (Fig 1) comprising an outer catheter 12 (Fig 1) with an outer catheter hub 40 (Fig 1) and an inner catheter 20 (Fig 1) with an inner catheter hub 22+28 (Fig 1) wherein the hubs include mating parts (Para 30,31 – threads are inherent in “luer lock”) configured to mate with one another to lock the outer catheter hub and the inner catheter hub relative to one another to prevent relative axial movement of the inner catheter and the outer catheter (Para 31) for the purpose of ensuring that the inner catheter is positioned to provide a smooth diametrical transition from the outer catheter to the guidewire to avoid free edges of the outer catheter (Para 33). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kawai/Stivland to include the hubs with mating parts, as taught by Osborne, for the purpose of ensuring that the inner catheter is positioned to provide a smooth diametrical transition from the outer catheter to the guidewire to avoid free edges of the outer catheter (Para 33). One of ordinary skill in the art would recognize that the claimed arrangement of the ends of the tubular body .

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kawai (PG PUB 2009/0264865)/Stivland (US Pat 8,465,456)/Osborne et al. (PG PUB 2005/0004523) in view of Brasington et al. (PG PUB 2004/0181273).
Re claim 2, Kawai/Stivland/Osborne discloses all the claimed features except that when the outer catheter hub and the inner catheter hub are locked relative to one another (as taught by Osborne), in a cross section of a distal end portion of the outer catheter that is orthogonal to an axial direction of the outer catheter body, a thickness of the tubular body in a radial direction is greater than a thickness of the outer catheter body in the radial direction. Brasington, however, teaches a catheter assembly 2 (Fig 1; all reference numbers in the rejection refer to Fig 1 unless otherwise noted) comprising an inner catheter 4 with an inner catheter hub 12 and an outer catheter 30 with an outer catheter hub 33, wherein, when the outer catheter hub is connected to the inner catheter hub (as seen in Fig 1), in a cross section of a distal end of the outer catheter that is orthogonal to an axial direction of the outer catheter, a thickness of the inner catheter in a radial direction is greater than the thickness of the outer catheter body in the radial direction (as seen in the chart of Fig 16, the thickness of the inner catheter along its length is 0.022 inches or 0.024 inches (by subtraction of the inner diameter G from the outer diameter F and divided by 2) and the thickness of the outer catheter along its length is 0.0155 inches (by subtraction of the inner diameter B from the outer .

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kawai (PG PUB 2009/0264865)/Stivland (US Pat 8,465,456)/Osborne et al. (PG PUB 2005/0004523) in view of Ressemann et al. (PG PUB 2002/0165574).
Re claims 3 and 9, Kawai (as modified by Stivland and Osborne in the rejection of claim 1 above) discloses that when the outer catheter hub and the inner catheter hub are locked relative to one another (as taught by Osborne), the tubular body extends past the distal-most end of the outer catheter body (as seen in Fig C above); however, Kawai/Stivland/Osborne do not disclose that a length between a distal-most end of the tubular body and the distal-most end of the outer catheter body in an axial direction is smaller than a length between the distal-most end of the outer catheter body and the proximal-most end of the tubular body in the axial direction. Ressemann, however, teaches a substantially similar catheter assembly (seen in Fig 11G) comprising an outer catheter body 100 (Fig 11G) having a distal-most end (distal to balloon 136 in Fig 11G) and an inner catheter 900 (Fig 11G) comprising a tubular body (the structure containing lumen 930 in Fig 11E and labeled in annotated Fig A below; it is noted that tapered tip 920 of Ressemann is comparable to the taper 12 of Kawai) and a shaft (the structure .

    PNG
    media_image3.png
    430
    974
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    531
    802
    media_image4.png
    Greyscale

Response to Arguments
Applicant's arguments filed 11/8/2021 have been fully considered but they are not persuasive.
Regarding the arguments directed to the previous combination of Kawai and DiCaprio, these arguments are moot in view of the present rejections that no longer use this combination.
Regarding the argument that Kawai’s disclosure addresses different parts that exhibit different hardnesses while the claims recite different parts that exhibit different rigidity (and thus Kawai does not teach the rigidity-focused features of the claims), the Examiner respectfully disagrees. Kawai discloses that both portions 34 and 40 are formed of PEBAX, which is a known elastomer. One of ordinary skill in the art would recognize that two samples of the same elastomeric material having different hardnesses would result in the two samples of the same elastomeric material having different rigidity. Further evident of this may be seen in the attached NPL, a presentation titled “PEBAX Elastomer Family” by the manufacturer Arkema (see Slide 8).
Regarding the argument that Kawai’s catheter does not include the claimed rigidity transition portion, rigidity uniform portion, and flexible tip
Regarding the argument directed to the modification of Kawai to include inner and outer catheter hubs like in Osborne (the specific argument being “the record has not established that there is a need for an inner catheter hub in Kawai’s insertion assisting device”), the Examiner respectfully disagrees. This argument is not persuasive because the record is not required to establish a need to modify in order to establish a prima facie case of obviousness; rather, a prima facie case is established when one of ordinary skill in the art would recognize that a modification would provide an improvement to the invention of the primary reference. (see MPEP 2143 – “Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so.”) (see MPEP 2144 – “The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination.”)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414. The examiner can normally be reached Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783